          Case 1:16-cr-00054-GHW Document 177 Filed 11/14/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 11/14/20
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA                                      :
                                                               :
                                                               :
                                                               :
                                                               :       1:16-cr-54-GHW
                              -v-                              :
                                                               :           ORDER
 RUBEN PIZZARO,                                                :
                                                               :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On November 13, 2020, the Court received a letter submitted on behalf of Ruben Pizzaro

requesting the appointment of counsel to assist him in filing a petition for habeas corpus pursuant to

28 U.S.C. § 2255. The request is denied.

         A habeas petitioner has no right to counsel. Green v. Abrams, 984 F.2d 41, 47 (2d Cir. 1993).

(citation omitted). However, under the Criminal Justice Act (the “CJA”) the Court may appoint

counsel to any person “seeking relief” under 28 U.S.C. § 2255 “[w]henever . . . the interests of justice

so require and such person is financially unable to obtain representation.” 18 U.S.C. § 3006A.

Under the rules governing petitions under 28 U.S.C. § 2255, the appointment of counsel is

mandatory when a court determines that there should be an evidentiary hearing. See Rule 8(c) of the

Rules Governing Section 2255 Cases. In all other circumstances, the appointment of counsel is

discretionary.

         The Court has considered the request by Mr. Pizzaro. It does not provide adequate

justification for the appointment of counsel at this time. Accordingly, the request is denied without

prejudice.
         Case 1:16-cr-00054-GHW Document 177 Filed 11/14/20 Page 2 of 2



        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 176.

        SO ORDERED.

Dated: November 14, 2020
New York, New York                                        __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                    2
